Citation Nr: 0314010	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the original amounts of $4,086.00 and 
$5,346.00 (for a combined total of $9,432.00).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises, which denied 
entitlement to the two waivers sought on appeal.


FINDINGS OF FACT

1.	The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.	The veteran was awarded non-service connected disability 
pension benefits effective December 9, 1987. 

3.	In a May 1989 letter to the veteran, the RO informed him 
that he had been awarded pension benefits based on no 
annual income from any source.  He was directed, in 
order prevent a possible overpayment, to notify VA if he 
should receive income from any source.

4.	In a May 1994 decision, the RO waived recovery of an 
overpayment noting that the veteran was at fault for 
failure to report income, but finding that this was 
outweighed by financial hardship if recovery were 
required.   

5.	Effective from June 1994, the veteran was awarded 
special monthly pension at the housebound rate.  In a 
September 1997 letter, the veteran was informed of the 
increased rate of pension and reminded that he had been 
awarded pension benefits based on no annual income from 
any source.  He was directed, in order prevent a 
possible overpayment, to notify VA if he should receive 
income from any source.

6.	In May 2000 the RO informed the veteran that the RO 
proposed to reduce his pension benefits based on 
information that he had received Social Security 
Benefits.

7.	In August 2000 and November 2000, VA informed the 
veteran that he owed the Department monies based upon 
unreported income from social security.  The amount was 
eventually determined to be $9,432.00, representing 
overpayments of $4.086.00 and $5,346.00.

8.	In April 2001 the veteran submitted a Financial Status 
Report that showed his income exceeding expenses by 
$73.00 with expenses including some discretionary items 
such as cable television.

9.	The overpayment of pension benefits in the calculated 
amount of $9,432.00 was not due to the veteran's fraud, 
misrepresentation or bad faith.

10.	The veteran was at fault in creating the original 
overpayment since he did not report his Social Security 
income, and VA was not at fault.

11.	Withholding of benefits or recovery would not 
nullify the objective for which benefits were intended 
since the veteran was paid pension benefits to which he 
was not entitled and would not result in undue financial 
hardship.

12.	The veteran would be unjustly enriched if the 
benefits were not recovered, since failure to make 
restitution would result in unfair gain to the veteran 
as he was paid benefits based on no income when he was 
in fact receiving Social Security benefits, and he 
subsequently was erroneously paid benefits in the amount 
that would properly have been used to reduce the 
overpayment.


CONCLUSION OF LAW

The overpayment was properly created and was not due to 
fraud, misrepresentation or bad faith of the veteran; 
however, recovery of the overpayment of VA pension benefits 
in the amount of $9.432.00 would not be against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to cases involving a 
veteran seeking a waiver of recovery of an overpayment of 
benefits.  Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran does not dispute the creation of the overpayment, 
he asserts that he should be entitled to a waiver of the 
overpayment due to circumstances beyond his control and 
because of the financial hardship that would result if the 
debt were not waived.  The Board notes that the overpayment 
was validly created and was caused when the veteran failed to 
report Social Security income despite being informed that it 
was his duty to keep VA informed of any change in his income.  
The veteran was told in May 1989 that he needed to inform VA 
if his income changed.  He did not do so.  Therefore the 
Board finds that the creation of the overpayment at issue was 
properly made.

As noted above, the veteran's requests for waiver were 
referred to the Committee on Waivers and Compromises, which 
denied entitlement to the two waivers sought on appeal.  In 
both cases, the Committee made a specific determination that 
there was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA pension benefits in 
the calculated amount of $9,432.00 would not be against 
equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2002).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2002).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

In this case, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  As noted above, the record clearly shows that the 
veteran failed to inform VA of his Social Security income.  
There is no evidence that the overpayment was the fault of VA 
in any degree.  The veteran also knew from previous 
experience of the consequences for failing to report income.  
In 1994, he had been granted a waiver of recovery of an 
overpayment that was based on unreported income.  The veteran 
was at fault in that he was notified of his responsibility to 
inform VA of any additional income, and he did not do so. 

Based on the evidence of record, the Board finds that the 
veteran was at fault in the creation of the debt.  VA's 
working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should be initially 
considered relative to the degree of control the appellant 
had over circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.

Under VA's definition of "fault", the Board is concerned 
with whether the veteran was responsible for "the commission 
or omission of an act that directly results in the creation 
of the debt."  "Fault" in terms of "right" or "wrong" 
is secondary, if not irrelevant.  Determining the proximate 
cause of the resulting debt is the critical issue.

Clearly, the veteran was in the best position to know whether 
he was receiving additional income or not.  When he was 
granted VA pension he was informed of the need to alert VA if 
is income changed.  The veteran asserts that the 
circumstances surrounding the overpayment were beyond his 
control.  He contends that he was not mentally alert and that 
his wife handled all finances.  He is now separated from his 
wife and claims it would be unjust to require him to repay VA 
since she has obtained the entire benefit.  He has offered no 
objective evidence that he was incompetent, incapable of 
controlling his finances or that his wife obtained the funds 
involved other than his assertions.  

In summary, the Board finds that the veteran was at fault in 
the creation of the overpayment and VA was not at fault.  VA 
has absorbed a loss in this transaction.  Since the veteran 
created the circumstances leading to the overpayment in the 
first place, he should bear the burden of its repayment.  

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran was paid benefits at the no 
income rate even though he was receiving Social Security 
benefits.  

The veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the veteran as he was erroneously paid 
pension benefits to which he was not entitled.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record dated in 
March 2001.  That report shows monthly income of $705.00 and 
monthly expenses of approximately $632.00.  These include 
expenses for cable television.  The veteran did not report 
any assets and could not remember his debts although he 
asserted he had some.  Finally, the veteran's reported income 
does not include his VA pension at the special monthly rate 
due to housebound status and already takes into account funds 
being used to pay his debt to the Government.  

Although the veteran demonstrates some financial hardship 
when considering his social security income alone, he has not 
supplied evidence which would suggest that his indebtedness 
to the Government should not be afforded the same 
consideration and attention he provides to his other 
obligations, e.g., his cable bill.  While it is obvious that 
the veteran has a low income, it is not shown that it would 
be impossible for him to make small payments toward his 
obligation to VA.  

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  The degree of financial hardship is not 
shown to be severe, the overpayment is the fault of the 
veteran and not the fault of VA, and the veteran would be 
unjustly enriched if he were allowed to keep pension benefits 
to which he was not entitled.  In essence, the elements of 
equity and good conscience are not in the veteran's favor.


ORDER

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the original amounts of $4,086.00 and 
$5,346.00 (for a combined total of $9,432.00) are denied.



	                        
____________________________________________
	THOMAS J. DANNHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

